Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments see pages 6-9, filed on 12/20/21, with respect to the rejection(s) of claim(s) 21 under 103(a) have been fully considered but are not persuasive.	
	First, Applicants argue “the physical property of scattering is different to the physical property of reflecting and therefore a reflector is different from a scattering body. See Article, https: //www.differencebetween.com/difference-between-scattering-and-vs-reflection/ (provided for convenience). In particular, the Article states that scattering requires an absorption and an emission of a particle or a photon, whereas reflection bounces back the incident particle or wave. Matsushima does not show that a photon is absorbed by the reflective surface 80 and then emitted through surface 81 but rather shows a (double) reflection, i.e., the light bounces off the surfaces 80/81. Since Matsushima does not show absorption it also does not show that the photon enters through a first surface into the scattering body and that it exits through a second surface of the same scattering body…  photons enter through a first surface into the scattering body and that it exits through a second surface of the same scattering body…” This limitation must be added into both specification and claims in order to be considered.
2. 	Second, the are some definitions of different type of reflections:
	a:  Reflection off of smooth surfaces such as mirrors or a calm body of water leads to a type of reflection known as specular reflection.


    PNG
    media_image1.png
    92
    329
    media_image1.png
    Greyscale

https://www.physicsclassroom.com/class/refln/Lesson-1/Specular-vs-Diffuse-Reflection

c:  Diffuse reflection is the reflection of light or other waves or particles from a surface such that a ray incident on the surface is scattered at many angles.  
https://en.wikipedia.org/wiki/Diffuse_reflection

d:  Light hits the pieces, the light bounces and reflects in a thousand different directions. The light in this case is scattered - it is reflecting off pieces but the light is not going in the same direction, instead it scatters in different directions.
https://socratic.org/questions/what-is-the-difference-between-scattering-and-reflection

3.	Third, the current Applicants’ publication, (U.S. 2020/0018692), disclosed “surface of the scattering body is mirrored. “Mirrored” means, in particular, that at least 60% of the impinging radiation having the peak wavelength is reflected.”, (Applicants’ publication [0028]).  “At least one other surface 675, preferably all other surfaces of the scattering body 67, which face neither the emitter nor the detector, can be provided with a mirror layer 68. This increases the radiation portion, which impinges on the detector 3 after scattering in the scattering body 67”, (Applicants’ publication [0106]).  There is no diffuse surface and no scattering surface 

4.	Fourth, Applicants argue “Applicant emphasizes that a surface into which the radiation enters requires a tangible border, i.e., a material to pass or go through. This is true even if this surface is a surface of a transparent material. In contrast, a simple opening or a whole providing access to an inner space of a body (e.g., a gas chamber) is not a surface through which radiation can enter or exit.”  This limitation must be added into both specification and claims in order to be considered.

Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claims 21-25, 28-29, 31, 39, 41-47, are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101), in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375).  Hereafter “Matsushima”, “Hayashi”, “Peters”. 
            Regarding Claims 21, 41, Matsushima teaches 
            an emitter configured to generate radiation having a peak wavelength in an infrared spectral range, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, element 3; [0049], lines 6-8.  It is inherent that any wavelength/light beam has at least a peak wavelength);
            a detector configured to receive the radiation, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, element 4);
            a mounting surface comprising at least a first contact surface and a second contact surface for external electrical connection of the detection arrangement, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, surfaces of elements 6, 10, 11, or 1, is not different from a mounting surface which comprising a first contact surface and a second contact surface for external electrical connection element 12 of the detection arrangement); 
           a form body adjoining the emitter and the detector at least in places, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, emitter 3, detector 4, body 1, 10, or 11); and 

           wherein the deflection optics, (figures 1, reflectors 80, 81 is not different from deflection optics), comprise a scattering body having a first surface into which the radiation enters the scattering body (the following figure 1, reflector 80 having a first surface G.  Note: any reflector must have its own scattering characteristic.  Applicants’ scattering body is not different from the housing, the following figure 1, element I, which contains light emitting unit 3 as in Matsushima’s reference.  Please see the explanation in paragraphs 1-4 above) and a second surface from which the radiation exits the scattering body during operation, (the following figure 1, reflector 81 having a second surface H, from which the radiation exits the scattering body reflector 81.  Note: any reflector must have its own scattering characteristic.  Applicants’ scattering body is not different from the housing, the following figure 1, element I, which contains light emitting unit 3 as in Matsushima’s reference.  Please see the explanation in paragraphs 1-4 above) wherein the first surface faces the emitter, (the following figure 1, reflector 80 having a first surface G faces emitter 3) and the second surface is non-parallel to the mounting surface, (the following figure 1, reflector 81 having a second surface H is non-parallel to the mounting surface of elements 6, 10, 11, or 1 in figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, which is not different from a mounting surface).
         wherein the optical path extends parallel to the mounting surface in places, (the following figure 1, the optical path A), and

           Although the claims disclose the wording “scattering body”, Applicants’ scattering body contains mirrors, without any scattering surface nor diffusing surface so that it can scatter light beams.   In the other words, Applicants’ scattering body is just a name of an element, it is not different from a mirror to reflect light beams.  Therefore, Applicants’ scattering body is not different from the housing, (the following figure 1, element I. Please see the explanation in paragraphs 1-4 above), which contains light emitting unit 3 as in Matsushima’s reference.  
             Moreover, Hayashi also teaches a scattering body, ([0008].  Figure 1, radiation 4, vessel 1, light source and detector 3. Light is scattered all over the light cavity vessel due its light reflective inner wall), and the optical path is at least twice as long as a distance between the emitter and the detector, (figure 1, the optical path of radiation 4 from radiation source 3 to receiver 3, which reflects and scatters on the surface of reflective layer 2, is at least twice as long as a distance between the radiation source 3 and the detector 3).  Peter also teaches the optical path is at least twice as long as a distance between the emitter and the detector, (figure 1A, 2B, the optical path of radiation IR from radiation source 7 to receiver 8, which reflects and scatters on the surface of reflective mirrors 5, 6, is at least twice as long as a distance between the radiation source 7 and the detector 8).   It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by having a scattering body and the optical path is at least twice as long as a distance between the emitter and the detector in order to implement inspection system with scattered light with an expected optical path, (Hayashi, figure 1, the optical 
            Regarding Claim 22, Matsushima teaches the detection arrangement is a surface-mounted device, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, or 1, is not different from a surface-mounted device). 

            Regarding Claims 23, 42, Matsushima teaches the each of the emitter and the detector is electrically conductively connected via a through-connection through the form body to the first contact surface and the second contact surface, respectively, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, 1, 3, 4.  It is inherent that the emitter and detector are electrically conductively connected).

            Regarding Claims 24, 43, Matsushima teaches the form body is the mounting surface, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, or 1, is not different from the mounting surface).

            Regarding Claims 25, 44, Matsushima teaches the form body is arranged on a connection carrier, and wherein a side of the connection carrier facing away from the form body is the mounting surface, (figure 1, 2, elements 11, or 1, is not different from the connection carrier).

            Regarding Claims 28, 46, Matsushima teaches the deflection optics delimit a gas volume above the emitter and the detector on a side facing away from the mounting surface, (the following figure 1, the deflection optics 80, emitter 3, detector 4, mounting surface of body 10).

            Regarding Claim 29, Matsushima teaches only surfaces of the scattering body facing the emitter or detector are transparent to radiation and remaining surfaces of the scattering body are a mirror, (the following figure 1, filter 5 is not different from scattering body facing the detector and it is transparent to radiation.  Further side C of the mirror body 80 is transparent.  The remaining surfaces of the elements 80, 81 are a mirror).

           Regarding Claims 31, 47, Matsushima teaches the detection arrangement is configured to detect a gas, and wherein the peak wavelength is adapted to an absorption range of the gas, ([0003, 0014, 0043, 0052, 0064].  It is inherent that the peak wavelength is adapted to an absorption range of the gas).

[AltContent: rect][AltContent: textbox (I)][AltContent: arrow][AltContent: textbox (B/G)][AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image2.png
    1320
    1792
    media_image2.png
    Greyscale

        


        Regarding Claim 49, Matsushima teaches the detection arrangement is configured to detect a gas outside the scattering body, (figure 1 above, Applicants’ scattering body is not different from the housing, element I, which contains light emitting unit 3, the detection arrangement is configured to detect a gas outside this housing I).

8.          Claims 30, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101, in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375), further in view of Patel et al. (U.S. Pub. No. 2008/0159341). Hereafter “Matsushima”, “Weckstrom”, “Hayashi”, “Peters”, “Patel”. 
            Regarding Claims 30, 40, Matsushima teaches all the limitations of claim 21 as stated above except for the emitter has an optically or electrically pumped quantum structure configured to generate the radiation.  Patel teaches the emitter has an optically or electrically pumped quantum structure configured to generate the radiation, ([0132]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify .

9.          Claim 48 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101, in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375), further in view of Franz et al. (U.S. Pub. No. 2008/0061237), or Wong et al. (U.S. Pub. 2017/0052277), or Etschmaiser et al. (U.S. Pub. No. 2020/0184790). Hereafter “Matsushima”, “Weckstrom”, “Hayashi”, “Peters”, “Franz”, “Wong”, “Etschmaiser”. 

             Regarding Claim 48, although Matsushima does not teach molded onto the detector or the emitter, Franz teaches, ([0020]).  Wong also teaches molded onto the detector and the emitter, ([0009]). Etschmaiser also teaches molded onto the detector and the emitter, ([0029, 0038, 0040]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by molded onto the detector or the emitter in order to implement a compact sensor device.

Allowable Subject Matter
10.           Claims 1-20, 26-27, 32-38, 45, have been cancelled.
11.          Claim 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 50. 
13.          As claim 50, the prior art of record taken alone or in combination, fails to disclose or render obvious a detection arrangement comprising deflection optics configured to deflect the radiation during operation of the detection arrangement so that an optical path is formed between the emitter and the detector by the deflection optics, the deflection optics covering only a portion of the optical path, wherein the deflection optics comprise a scattering body having a first surface into which the radiation enters the scattering body and a second surface from which the radiation exits the scattering body during the operation, wherein the first surface faces the emitter and the second surface is non-parallel to the mounting surface, wherein the optical path extends parallel to the mounting surface in places, and wherein the optical path parallel to the mounting surface is formed by the deflection optics such that it is at least twice as long as a distance between the emitter and the detector, and wherein the scattering body comprises a crystal structure, and wherein defects in the crystal structure are configured to cause scattering; in combination with the rest of the limitations of claims 1 and 50.

Continued Examination Under 37 CFR 1.114
14.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/22 has been entered.


Fax/Telephone Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
February 9, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877